Citation Nr: 1201819	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-31 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar muscle spasm, lumbar spondylosis, lumbar herniated disc disease, claimed as herniated discs. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

The Veteran's lumbar muscle spasm, lumbar spondylosis, lumbar herniated disc disease, claimed as herniated discs, did not manifest during his military service is not causally related to service.


CONCLUSION OF LAW

The criteria for service connection for lumbar muscle spasm, lumbar spondylosis, lumbar herniated disc disease, claimed as herniated discs, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the statutory notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sough, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Here, the duty to notify was satisfied by a notice letter sent to the Veteran in August 2007.  This letter informed him of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the notice letter also informed the Veteran of how effective dates are assigned pursuant to Dingess. 

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim decided herein and providing an adequate VA examination, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2011).  Service records have been associated with the claims file.  The record also contains all VA and non-VA treatment records identified by the Veteran as relevant to the current appeal.  He has not identified any additional relevant, outstanding evidence that needs to be obtained before deciding his appeal.

However, the Board notes that in September 2008, the Veteran stated he was receiving benefits from the Social Security Administration (SSA) as a result of an accident incurred at work.  The Veteran stated he injured his cervical spine and the meniscus ligament in his right leg.

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  In this instance, the Veteran did not state that these SSA records would be relevant to his claim.  Significantly, the Veteran reported he was receiving SSA benefits for injuries to his cervical spine and right leg, which are disabilities unrelated to the current claim.  Furthermore, the Veteran is receiving SSA benefits for injuries sustained at his employment and he does not allege it is related to his military service.  The Board, therefore, concludes that the record does not establish a reasonable possibility that these are such records that are relevant to the current claim.

In addition to the above development, the Veteran was afforded a VA examination in December 2007 which the Board finds adequate for its purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the examining physician discussed the Veteran's various complaints, symptom and the evidence of record (which included his service treatment records).  An opinion was obtained following an examination of the Veteran and a review of the claims file, and the rationale accompanying the report reflects consideration of scientific and medical principles; thus, it is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Service Connection

To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a). 

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which become manifest to a compensable degree within a prescribed period after discharge from service (one year), even though there is no evidence of such disease during the period of service, provided the Veteran had active service of 90 days or more.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran contends his current lumbar spine disorder is related to his military service.  Service treatment records report that the Veteran complained of, and was treated for, low back pain.  In a January 1970 Report of Medical History at separation, the Veteran stated he experienced occasional back pain that comes and goes.  No abnormal findings of the spine, however, were noted in the January 1970 Report of Medical Examination. 

Private treatment records from Dr. J. Ayala Medina, dated from May 1998 to May 2007, indicates that the Veteran complained of low back pain but there is no opinion that it is related to the his military service. 

VA treatment records dated from May 2007 to December 2007 report the Veteran complained of, and was treated for, degenerative disc disease and low back pain.  MRIs taken in April, June and July 2007 of the lumbar spine indicated L4-S1 intervertebral disc space narrowing and dorsolumbar spondylosis.  There is no indication within these VA treatment records that the Veteran's current disorder is related to his military service.

In December 2007, the Veteran was afforded a VA spine examination where he stated his current low back pain started during service in 1968.  He described it as a moderate stabbing-like pain radiating to the lower left extremity which occurred daily.  He also experienced severe flare-ups every two to three weeks.  There were no episodes of incapacitation.  The Veteran was diagnosed with lumbar muscle spasm, lumbar spondylosis, and lumbar herniated disc disease.  Upon physical examination, a review of the evidence of record, and the Veteran's reported history, the examiner opined that the "[h]erniated disc is less likely as not (less than 50/50 probability) caused by or a result of back pain reported during military service... changes seen on [l]umbar x-ray and lumbar MRI are more consistent with aging process." 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's low back disorders are not related to his active service.  As a result, service connection is not established.  While the Veteran currently has low back disorders, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any current disorders and service.  Specifically, the December 2007 VA examination provides a negative nexus opinion as to the question of etiology.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for lumbar muscle spasm, lumbar spondylosis, lumbar herniated disc disease, claimed as herniated discs. 

The Board has considered the written statements submitted by the Veteran. However, where the determinative issue involves causation or a medical diagnosis, competent medical evidence to the effect that the claim is possible or plausible is required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Veteran does not meet this burden by merely presenting his opinion because he is not a medical health professional and his opinion does not constitute competent medical authority.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, while the Veteran is competent to report that the existence of symptoms such as pain, he is not competent to report a chronic disorder resulted from service.  In this case, the objective medical evidence does not establish that the Veteran's current low back disorders stemmed from his military service. 

Although the Board is sympathetic to the Veteran's claim, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for lumbar muscle spasm, lumbar spondylosis, lumbar herniated disc disease, claimed as herniated discs, is denied. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


